Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carbon nanotubes recited in claims 17-14 and the carbon foam recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to lines 1-2 of claim 5, it is unclear as to what basis is used to define “wettability characteristic”. It is suggested that “a wettability characteristic” be changed to –an oil wettability characteristic”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2013/0264287) in view of Yang et al (US 2012/0248229) or Hunter et al (US 2011/0303531).
With respect to claim 1, Zhang et al disclose a membrane (see paragraph 17) adapted for use as an oil-collection agent (see paragraphs 8 and 59-61), the membrane including an exposed surface which includes a conjugated polymer (e.g., polypyrrole, see paragraph 7) that is capable of functioning to collect oil on the exposed surface when the conjugated polymer is subjected to a first voltage and that is capable of functioning to release oil from the exposed surface when the conjugated polymer  subjected to a second voltage (see paragraph 12). Zhang et al fail to specify the conjugated polymer as being capable of functioning to collect oil on the exposed surface when the conjugated polymer is oxidized and that is capable of 
As to claim 2, Yang et al and Hunter et al disclose conjugated polymers capable of being oxidized and reduced electrochemically (see paragraph 6 of Yang et al and paragraph 7 of Hunter et al).
Regarding claim 3, Yang et al and Hunter et al disclose conjugated polymers capable of being electrochemically oxidized by applying a positive electric voltage to the conjugated polymer and capable of being electrochemically reduced by applying a negative electric voltage to the conjugated polymer since they include the same conjugated polymers as disclosed by applicant (see paragraph 6 of Yang et al and paragraph and paragraph 7 of Hunter et al).
As to claim 4, Yang et al and Hunter et al disclose polymers capable of being oxidized when the positive electric voltage lies in a range of from greater than 0 volts to about 1.5 volts and being reduced when the negative electric voltage lies in a range of from about -0.6 volts to about -1.5 volts since Yang et al and Hunter et al employ the same polymer as disclosed by applicant (see paragraphs 25-27 of Yang et al and paragraphs 18-20 of Hunter et al).
Concerning claim 5, Yang et al and Hunter disclose conjugated polymers that exhibit a wettability characteristic variable in response to the voltages selected from the positive and 
Regarding claim 6, Yang et al and Hunter et al disclose the conjugated polymer as being surfactant-doped conjugated polymer film (see paragraph 6 of Yang et al and paragraph 7 of Hunter et al).
As to claim 7, Yang et al and Hunter et al disclose the conjugated polymer as being dodecyl benzenesulfonate-doped polypyrrole (see paragraph 6 of Yang et al and paragraph 7 of Hunter et al).
Concerning claim 8, Zhang et al disclose a freestanding, porous film (e.g., a polymer film disclosed on a metal mesh substrate, see paragraph 17).
With respect to claim 9, the limitation of the freestanding, porous film being fabricated via 3D printing of the conjugated polymer relates to a method of making the film and carries little patentable weight in an apparatus claim. 
As to claim 10, Zhang et al disclose a substrate which cooperates with the conjugated polymer to form a composite structure (e.g., a metal mesh, see paragraph 17).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2013/0264287) in view of Yang et al (US 2012/0248229) or Hunter et al (US 2011/0303531) as applied to claim 10 above, and further in view of the Thesis “Tunable Wettability of Microstructured Polypyrrole Films” by Chang.
With respect to claim 11, Zhang et al disclose the substrate as being a metal mesh but fails to specify the metal as being stainless steel. Zhang et al disclose the metal as including alloys of iron, nickel, chromium, and molybdenum, all of which are major components of 
Concerning claim 12, Zhang et al disclose that the substrate can include carbon nanotubes (see paragraph 49).
Regarding claim 13, the limitation of the carbon nanotubes being grown on the stainless steel mesh via chemical vapor deposition relates to a method of making the membrane and carries little patentable weight in an apparatus claim.
Concerning claim 14, the limitation of the conjugated polymer being coated on the carbon nanotubes via electro polymerization relates to a method of making the membrane and carries little patentable weight in an apparatus claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2013/0264287) in view of Yang et al (US 2012/0248229) or Hunter et al (US 2011/0303531) as applied to claim 10 above, and further in view of Heller et al (US 2014/0088506).
With respect to claim 15, Zhang et al, Yang et al, and Hunter et al fail to specify the substrate as including an electrically conductive carbon foam. Heller et al disclose that carbon foam can be used to form electrically conductive electrodes that are porous. It would have been obvious to have substituted the carbon foam substrate disclosed by Heller et al for the metal mesh substrate in the combination suggested by Zhang et al, Yang et al, and Hunter et al in order to provide a porous electrode substrate as taught by Heller et al.

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al (US 2004/0074772) discloses an electrode including a poly pyrrole layer doped with dodecyl benzene sulfonate. Smith (US 4,341,637) discloses an apparatus for removing and collecting oil floating on the surface of a body of water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.